Exhibit (10)(j)(v)

Amendment No. 6

to

Schedule A to Exhibit (10)(j)

February 18, 2009

The following table sets forth the name of each current director of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(j):

 

Name of Director

  

Date Agreement Executed

Michael J. Covey

   February 6, 2006

Boh A. Dickey

   August 7, 2000

William L. Driscoll

   January 1, 2004

Ruth Ann M. Gillis

   November 1, 2003

Jerome C. Knoll

   December 31, 2001

John S. Moody

   September 16, 2006

Lawrence S. Peiros

   February 1, 2003

Gregory L. Quesnel

   September 15, 2000

Judith M. Runstad

   March 9, 1999